Case 1:17-cv-01047-ESH Document 68-34 Filed 06/03/19 Page 1 of 6




                       EXHIBIT
                         31
                   Case 1:17-cv-01047-ESH Document 68-34 Filed 06/03/19 Page 2 of 6




                                     PV Video Summary Form
           Journalist Name: Allison Maass

               Date Video Was Obtained:

               Date of Upload:

               Target Name/Location/contact info:

               Michael Dolan, Teamsters Legislative Representative




           Celinda Lake, President of Lake Research Partners




Confidential                                                                          PVA00006334
                    Case 1:17-cv-01047-ESH Document 68-34 Filed 06/03/19 Page 3 of 6




           From LRP's website: Celinda Lake is one of the Democratic Party's leading political
           strategists, serving as tactician and senior advisor to the national party
           committees, dozens of Democratic incumbents, and challengers at all levels of the
           electoral process. Celinda and her firm are known for cutting-edge research on
           issues including the economy, health care, the environment and education, and
           have worked for a number of institutions including the Democratic National
           Committee (DNC), the Democratic Governor's Association (DGA), AFL-CIO, SEIU,
           CWA, IAFF, Sierra Club, NARAL, Human Rights Campaign, Planned Parenthood,
           The Next Generation, EMILY's List, VoteVets Action Fund, and the Kaiser Family
           Foundation.

           Script/Operation:

           Summarv/Screenshots I went to a meeting that Laura called TOW at the
           Communications Workers of America HQ. Celinda Lake, a big time Democratic
           pollster who works with the DNC and other Democratic organizations was hired
           by CWA to conduct a poll about Wall Street issues. There was some negativity
           about Hillary and at one point it sounds like she says she is going to change the
           sample demographic to people under 60 instead of people under 50 to make it
           sound better. Also a lobbyist for the Teamsters says that they lie to voters about
           whether candidates are pro-gun.

               File Name: FN0J0694 20150827223317, FN0J0694 20150827230052,
               FN0J0694 20150827232825

           Relevant Time stamps:

               FN0J0694 20150827223317

               From 2:43 to 27:32 the meeting starts and Celinda from LPR goes through the
               results of their polls about Wall Street that the CWA requested.

           At 24:20 Celinda Lake, president LPR: We're going to skip rapidly through the
           senate races, but what you can see is that all of those races are all pretty close to
               what they are right now. Strickland unfortunately receded a little bit more in
               more recent data and McGinty a little bit more up, but that's not our task here.




Confidential                                                                                      PVA00006335
                    Case 1:17-cv-01047-ESH Document 68-34 Filed 06/03/19 Page 4 of 6




               FN0J0694 20150827230052

               From 0:00 to 27:32 The meeting continues.

               At 23:10 Michael Dolan, Teamsters Legislative Representative: So I'm Mike from
               Teamsters. So as we're deploying messaging and bodies out of the headquarters
               to these states I'm thinking a little bit about our demographics. I'm thinking about
               non-college educated white guys.

               Celinda: Your guys respond to this like crazy.

               At 24:05 Michael Dolan, Teamsters Legislative Representative: Because ours is a
               demographic that everybody is a little worried about particularly at the top of the
               ticket. So that's really helpful.

               Guy 1: It would be encouraging if Hillary was talking more about these issues.

               Michael Dolan: Yeah that would be helpful.

               At 24:53 Celinda: First of all I'm glad and I should have thanked all of the labor
               unions around the table. You guys are very trusted messengers on this stuff. Even
               to Republican members because people think you are not going to lie to them
               about (inaudible), you are not going to lie to them about how pensions work and
               stuff and risking things on Wall Street and loopholes. You might lie to them about
               whether someone is really good on their guns or something like that. You might
               lie to them about...

               Michael Dolan: Oh no we do.

               Celinda: Marriage equality and why the hell you talk about it to begin with, but
               they don't think you lie to them about the economy. They think I can make up my
               own mind but boy the unions give me good information. So you're an incredibly
               good validator on this stuff.

           John CWA: I just think there might be a slide that we went through quickly to look
               at who are the voters who moved in the senate tests. We could go down a little
               bit on that. Because I agree that people may be doing targeted communications
               with folks on this....




Confidential                                                                                        PVA00006336
                    Case 1:17-cv-01047-ESH Document 68-34 Filed 06/03/19 Page 5 of 6




               FN0J0694 20150827232825

               From 0:00 to 13:10

           At 0:00 John: This.

           Celinda: So younger here by the way is under 50. Under 50 or 45? Under 50. I'm
               moving it up to under 60 on the slide itself. You're in good hands with Lake
               Research Partners. (Laughs) But right we got to talk about taking it down to under
           50. But notice Independents. Notice under here weak Democrats. Democrats who
           are voting for Jill Stein Democrats who are voting for Gary Johnson too. But really
           what's really strong here is Independents Independents. Post the convention we
           were winning the Democrats, or the Indepdents. All of these senate race
               consolidations and all of the presidential race consolidations was all a loss of
               Independents. It was indepdent women going undecided and independent men
           going into third parties. That's who is there. That's who we have to go get. We
               have to get them and we have to hold them. And frankly we are having a really
               really hard time holding them. Our candidates Hillary is having a hard time
               holding them. And our senate candidates are having a very hard time holding
           them. And they are pouring money into them. All of the senate races we are
               involved they really have to buy support they're pouring money into these
               people. So drawing this kind of contrast that's very salient very populous and very
               credible to them. Very very powerful to lndepdent voters.

               At 2:26 Celinda Lake, president LPR: We are all excused from our day jobs right
               now we have our partisan hats on. Democrats are 11 points behind the
               Republicans on the economy right now. We are 7 points behind the Republicans
               on jobs. We never won a presidential election, never in the history since we've
               done polling data that we weren't even on that. We are in trouble. Hillary Clinton
               before that debate, I don't' know since the debate, but before the debate went in
               behind Donald Trump on the economy. We have to break out. And we can talk
               about the economy, we can talk about roads, we can talk about education and all
               that stuff. It's important. It's not going to tie break for these cynical Indpedent
               voters who are (inadubile) in 30 seconds.




Confidential                                                                                         PVA00006337
                    Case 1:17-cv-01047-ESH Document 68-34 Filed 06/03/19 Page 6 of 6




           At 3:12 Celinda Lake, president LPR: I don't even care if the person after the
               conversation understands what (inaudible) loophole is. Let's just close that god
               damn Wall Street loophole. That's what I want them to say. So why are you
               changing your mind? Because I'm going to close that god damn Wall Street
               loophole. And my opponent or Donald Trump is going to take those guys and
               keep that loophole open because they bought that loophole and they're paying
           for it right now. I think that helps us. It isn't in place of the other messages. Now if
               we had a poll right now and we said what's the most important issue, Wall Street
               would be down no question about it. But when you think about the kind of
               populism. The linkage to campaign finance, the specifitiy, the clarity, this is the
               kind of issue that has a lot of power.

               Guy 2: So Celinda fundamentally you're declaring what side you're on on this
               economy, which...

               Celinda Lake, president LPR: That's right.

               Guy 2: If you watched the beginning of the debate the other night you knew
               where Trump was. He was on the side of working people and (inaudible) trade,
               but you couldn't tell where she was.

               Celinda Lake, president LPR: That's right.

               Guy 2: She just listed a laundry list of stuff.

               Celinda Lake, president LPR: That's exactly right. And it's very clarifying here that's
               exactly right. And again not so much in the presidential because the presidential is
               complicated. I don't think she's going to talk more about it so whatever. We can
               all revisit that in our memoirs. But the house and senate candidates will talk
               about it, and one of the things, and we just made this argument on the hill in a
               morning briefing today. People think it's tough to take these positions.




Confidential                                                                                         PVA00006338
